Exhibit 10.3

Execution Version

SERIES J SUBSCRIPTION AGREEMENT

THIS SERIES J SUBSCRIPTION AGREEMENT (as may be amended or modified from time to
time in accordance with the terms hereof, this “Agreement”) is entered into on
January 3, 2014, by and among LIGHTING SCIENCE GROUP CORPORATION, a Delaware
corporation (the “Company”) and RW LSG Holdings LLC, a Delaware limited
liability company (“Purchaser”).

WHEREAS, on September 11, 2013, the Company authorized a series of preferred
shares designated the “Series J Convertible Preferred Stock” (“Preferred
Shares”), which are convertible into shares of common stock, $0.001 par value
per share, of the Company (“Common Stock”) in accordance with the terms of the
Certificate of Designation governing the Preferred Shares attached hereto as
Exhibit A (the “Series J Certificate of Designation”);

WHEREAS, the Company has issued 20,000 Preferred Shares pursuant to preferred
stock subscription agreements (the “Existing Subscription Agreements”) with
certain investors (the “Existing Holders”), including Purchaser, and such
Existing Subscription Agreements provide the Existing Holders with the right to
elect to exchange all or any part of their Preferred Shares for any Follow-On
Securities (as such term is defined in the Existing Subscription Agreements) to
the extent that such Follow-On Securities are issued pursuant to a Qualified
Follow-On (as such term is defined in the Existing Subscription Agreements);

WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to buy
from the Company units of the Company’s securities (the “Purchased Securities”)
consisting of (i) 2,860 Preferred Shares (the “Purchased Shares”) on the terms
set forth herein and (ii) a warrant to purchase 7,579,000 shares of Common Stock
(the “Purchased Warrant”) on the terms set forth in the form of warrant attached
hereto as Exhibit B (the “Form of Warrant”); at a purchase price of $1,000 per
Purchased Security (each such security being comprised of one (1) Preferred
Share and a warrant to purchase 2,650 shares of Common stock), for aggregate
consideration of $2,860,000 (the “Purchase Price”);

WHEREAS, certain capitalized terms as used herein shall have the meaning set
forth in Section 6(a) hereof.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto hereby agree as follows:

1. Purchase and Sale of Purchased Securities.

(a) Payment for Securities; Delivery of Certificates. Subject to the provisions
of this Agreement, and relying upon the representations, warranties and
covenants set forth herein, Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to Purchaser, the Purchased
Securities, free and clear of all Liens (other than restrictions on transfer or
Liens under applicable state and federal securities Laws and, with respect to
the Purchased Shares, pursuant to the Series J Certificate of Designation), for
aggregate consideration equal to the Purchase Price, which shall be paid in
United States dollars. The closing of the purchase and sale of the Purchased
Securities by Purchaser (the “Closing”) shall occur concurrently with the
execution hereof. At the

 



--------------------------------------------------------------------------------

Closing: (i) Purchaser shall transmit, or cause to be transmitted, by wire
transfer of immediately available funds to the Company, in accordance with the
wire transfer instructions attached hereto as Annex A an amount equal to the
Purchase Price; (ii) the Company will deliver to Purchaser certificates
representing the Purchased Shares and the Purchased Warrant, registered in the
name of Purchaser in such denominations as Purchaser shall request;
(iii) Purchaser shall deliver to the Company each of the Transaction Documents
to which Purchaser is a party, duly executed by Purchaser; (iv) the Company
shall deliver or cause to be delivered to Purchaser each of the Transaction
Documents to which the Company and Purchaser are parties, duly executed by each
party thereto other than Purchaser; and (v) the Company shall cause to be
delivered to Purchaser an opinion of Haynes and Boone, LLP, counsel for the
Company, in the form attached hereto as Exhibit C.

(b) Use of Purchase Price. The proceeds of the aggregate Purchase Price paid by
Purchaser shall be used by the Company for general corporate purposes.

2. Company Representations and Warranties. The Company hereby represents and
warrants to Purchaser as of the date hereof as follows, qualified by any
specific disclosures made by the Company in the disclosure schedule of even date
herewith delivered by the Company to Purchaser simultaneously with the execution
hereof, referencing the particular subsection of this Section 2 (the “Disclosure
Schedule”). The disclosures in any section or subsection of the Disclosure
Schedule shall qualify each of the other sections and subsections in this
Section 2 only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware. The Company has all licenses, Permits and authorizations necessary
to own its properties, rights and assets and carry on its business as presently
conducted and is duly qualified to do business as a foreign entity and in good
standing in each state or country, if any, in which failure to be so qualified
would, individually or in the aggregate, have or reasonably be expected to have
a Material Adverse Effect. The Company is not in violation of its Certificate of
Incorporation or Bylaws.

(b) Company Power. The Company has the requisite corporate power and authority
to execute, deliver and perform its obligations under the Transaction Documents
and all other instruments, documents and agreements contemplated or required by
the provisions of any of the Transaction Documents to be executed, delivered or
carried out by the Company hereunder. The Company has the requisite corporate
power and authority under the Laws of the State of Delaware to own its
properties and carry on its business as presently conducted.

(c) Authorization; Governmental Approvals.

i. The execution and delivery of this Agreement and the other Transaction
Documents, the consummation by the Company of the transactions herein and
therein contemplated to be consummated by the Company, the issuance, sale and
delivery of the Purchased Securities to Purchaser in accordance

 

2



--------------------------------------------------------------------------------

with this Agreement and the issuance and delivery of the shares of Common Stock
issuable upon conversion of the Purchased Shares and exercise of the Purchased
Warrant (the “Conversion Shares”) in accordance with the terms of the Series J
Certificate of Designation and the Purchased Warrant have been duly authorized
by all necessary corporate action on the part of the Company.

ii. Except (A) as required by the Certificates of Designation and (B) for
filings necessary for the sale of the Purchased Securities to qualify for
certain exemptions from the registration requirements under state blue sky Laws
and federal securities Laws and (C) for the Charter Amendment necessary to
provide the Company with a sufficient number of shares of Common Stock to issue
the Conversion Shares, no authorization, consent, approval, license or exemption
of, and no registration, qualification, designation, declaration or filing with,
any court or Governmental Body, and no vote, authorization, consent or approval
of the stockholders of the Company, is necessary for (A) the valid execution and
delivery of this Agreement by the Company, (B) the execution, issuance and
delivery of the Purchased Shares, the Purchased Warrant or the Conversion
Shares, (C) the execution and delivery by the Company of the other Transaction
Documents or (D) the consummation by the Company of the transactions herein and
therein contemplated to be consummated by the Company.

(d) Capital. The Purchased Shares will have the voting powers, designation,
preferences, rights and privileges, and the qualifications, limitations and
restrictions thereof, set forth in the Series J Certificate of Designation. The
Purchased Securities, when issued, sold, and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly
authorized, validly issued and fully paid, and will be free of restrictions on
use, voting or transfer or Liens other than restrictions on transfer or Liens
under the applicable state and federal securities Laws and, with respect to the
Purchased Shares, pursuant to the Series J Certificate of Designation. Except as
set forth in Section 2(d) of the Disclosure Schedule, the issuance and sale of
the Purchased Securities is not subject, and will not be subject, to any
preemptive rights. The Conversion Shares have been duly authorized, and upon
conversion of the Purchased Shares and exercise of the Purchased Warrant and
upon issuance in accordance with the terms hereof and the provisions of the
Series J Certificate of Designation, the Purchased Warrant, will be duly
authorized, validly issued and fully paid, and will be free of restrictions on
use, voting or transfer or Liens other than the restrictions on transfer or
Liens under the applicable state and federal securities Laws and, with respect
to the Purchased Shares, pursuant to the Series J Certificate of Designation.

(e) Validity and Binding Effect; No Conflicts. This Agreement and each of the
other Transaction Documents to which the Company is a party have been duly and
validly executed and delivered by the Company and constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms. The execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company does not
(i) conflict with, violate or cause a breach, termination, acceleration or
modification of (with or without the giving of notice or the lapse of time, or
both) any of the terms, conditions or provisions of or

 

3



--------------------------------------------------------------------------------

constitute a default under (A) any provision of the Certificate of Incorporation
or Bylaws of the Company or any Company Subsidiary; (B) any Contract, Permit or
Order to which the Company or any Company Subsidiary is a party or by which the
Company or any Company Subsidiary or any of their respective properties is
bound; (C) any Law to which the Company or any Company Subsidiary is subject or
by which the Company or any Company Subsidiary or any of their respective
properties is bound or; (ii) result in the creation or imposition of any Lien
upon the properties or assets of the Company or any Company Subsidiary; other
than in the case of the foregoing clauses (i)(B), (i)(C) and (ii), such
requirements, conflicts, violations, breaches or rights which would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect. Except as set forth in Section 2(e) of the Disclosure
Schedule and other than those which have been obtained or made, no Consent of
any other Person is required on the part of the Company or the Company
Subsidiaries in connection with the execution and delivery of this Agreement or
the Transaction Documents, or the compliance by the Company with any of the
provisions hereof or thereof, or the consummation of the transactions
contemplated hereby.

(f) Capitalization.

i. Section 2(f)i of the Disclosure Schedule sets forth, a true, complete and
correct listing of the following, immediately prior to the open of business on
the date hereof: (i) the authorized capitalization of the Company, the number of
shares of each class of Capital Stock of the Company issued and outstanding and
the number of shares reserved for issuance in connection with the Company’s
stock option plans or otherwise, and (ii) all options, warrants, rights to
subscribe to, calls, contracts, undertakings, arrangements, Contracts and
commitments to issue which may result in the issuance of Capital Stock of the
Company or other securities convertible into or exchangeable for shares of
Capital Stock (the “Derivative Securities”), including the applicable conversion
or exercise price of such Derivative Securities. Except as set forth in
Section 2(f)i of the Disclosure Schedule, as of the open of business on the date
hereof, there are (A) no outstanding shares of Capital Stock of, or other equity
or voting interest in, the Company, (B) no outstanding Derivative Securities,
(C) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar Contract or commitment relating to any Capital Stock of, or other equity
or voting interest (including any voting debt) in, the Company (the items in
clauses (A), (B) and (C), together with the Capital Stock of the Company, being
referred to collectively as “Company Securities”) and (D) no other obligations
by the Company or any of Company Subsidiary to make any payments based on the
price or value of any Company Securities. Except as set forth in Section 2(f)i
of the Disclosure Schedule, there are no outstanding Contracts of any kind which
obligate the Company or any Company Subsidiary to repurchase, redeem or
otherwise acquire any Company Securities. All of the issued and outstanding
shares of the Company’s Capital Stock have been and all shares reserved for
issuance will on issuance be, duly authorized, validly issued, fully paid and
non-assessable. Except as set forth in Section 2(f)i of the Disclosure Schedule,
neither the Company nor any Company

 

4



--------------------------------------------------------------------------------

Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any of its Capital Stock. Except as set forth in
Section 2(f)i of the Disclosure Schedule, neither the Company nor any Company
Subsidiary is a party to any agreement relating to the voting of, transfer of,
requiring registration of, or granting any preemptive rights, anti-dilutive
rights or rights of first refusal or other similar rights with respect to any
securities of the Company, including any Contract granting any Person the right
to require the Company to file a registration statement under the 1933 Act (as
defined below) or to require the Company to include any securities in any other
registration statement filed by the Company under the 1933 Act.

ii. After giving pro forma effect to the transactions contemplated hereby,
Section 2(f)ii of the Disclosure Schedule sets forth, as of immediately prior to
the open of business on the date hereof, a true, complete and correct listing of
all the Company’s outstanding: (i) shares of the Common Stock and
(ii) Derivative Securities, including the applicable exercise price of such
Derivative Securities, other than any Derivative Securities issued pursuant to
the Company’s Amended and Restated Equity-Based Compensation Plan or the
Company’s 2011 Employee Stock Purchase Plan.

(g) Securities Law Exemption. The offer and sale of the Purchased Securities by
the Company to Purchaser pursuant to and in the manner contemplated by this
Agreement will be exempt from the registration requirements of the 1933 Act.
Neither the Company nor any Person acting at its direction has taken any action
(including any offering of any securities or Capital Stock of the Company under
circumstances which would require the integration of such offering with the
offering of any of the Purchased Securities pursuant to this Agreement under the
1933 Act and the rules and regulations of the SEC thereunder) which would
subject the offering, issuance, exchange or sale of any of the Purchased
Securities to Purchaser pursuant to this Agreement to the registration
requirements of the 1933 Act.

3. Purchaser Representations and Warranties. Purchaser hereby represents and
warrants to the Company as follows:

(a) Purchaser has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of the Purchased Securities.

(b) The Purchased Securities are being acquired for Purchaser’s own account and
not with a view to, or intention of, distribution thereof in violation of the
1933 Act, or any applicable state securities Laws.

(c) Purchaser is knowledgeable in financial matters and is able to evaluate the
risks and benefits of an investment in the Purchased Securities. Purchaser
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss.
Purchaser has carefully considered and has, to the extent Purchaser deems
necessary, discussed with Purchaser’s professional legal, tax, accounting and
financial advisers the suitability of its investment in the Purchased
Securities.

 

5



--------------------------------------------------------------------------------

(d) Purchaser is able to bear the economic risk of its investment in the
Purchased Securities for an indefinite period of time because the Purchased
Securities have not been registered under the 1933 Act and, therefore, cannot be
sold unless subsequently registered under the 1933 Act or an exemption from such
registration is available. Purchaser: (i) understands and acknowledges that the
Purchased Securities being issued to Purchaser have not been registered under
the 1933 Act, nor under the securities Laws of any state, nor under the Laws of
any other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to Purchaser or the fairness of
the terms of its investment in the Purchased Securities.

(e) Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Purchased Securities
and has had full access to such other information concerning the Company as has
been requested.

(f) This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, and the
execution, delivery and performance of this Agreement by Purchaser does not and
will not conflict with, violate or cause a breach of any agreement, Contract or
instrument to which Purchaser is a party or any judgment, Order or decree to
which Purchaser is subject.

(g) Purchaser became aware of the offering of the Purchased Securities other
than by means of general advertising or general solicitation.

(h) Purchaser is an “accredited investor” as that term is defined under the 1933
Act and Regulation D promulgated thereunder, as amended by Section 413 of the
Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

(i) Purchaser acknowledges that the certificates for the Purchased Shares will
contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.”

Subject to any lock-up or other similar agreement that may apply to the
Purchased Shares as may be specifically agreed to with Purchaser, the
requirement that the Purchased Shares contain the legend set forth in clause
(i) above shall cease and terminate when such shares are transferred pursuant to
Rule 144 promulgated under the 1933 Act. Upon the consummation of an event
described in the immediately preceding sentence, the Company, upon surrender of

 

6



--------------------------------------------------------------------------------

certificates containing such legend, shall, at its own expense (without the need
for any opinion of counsel for Purchaser), deliver to the holder of any such
securities as to which the requirement for such legend shall have terminated,
one or more new certificates evidencing such securities not bearing such legend.

4. Additional Agreements.

(a) Purchaser Covenant. Purchaser agrees not to make any sale, transfer or other
disposition of the Purchased Securities in violation of the 1933 Act, the 1934
Act, the rules and regulations promulgated thereunder or any applicable
securities Laws.

(b) Tax Provision. The Company and Purchaser intend that for U.S. federal, state
and local income tax purposes, the Purchased Securities will be treated as
equity and each of the Company and Purchaser agrees that it will not take any
position to the contrary with respect to any Purchased Securities it acquires
pursuant to the terms of this Agreement.

(c) Information Rights. For so long as a Purchaser continues to beneficially
own, in the aggregate, at least 5,000 Preferred Shares, shares of Series H
Preferred Stock and/or shares of Series I Preferred Stock (or the equivalent
amount of Conversion Shares), during normal business hours, the Company shall
provide to Purchaser reasonable access to customary information, access and
inspection rights, including delivering to Purchaser the following information
(collectively, the “Public Company Information”):

i. on an annual basis and promptly after it has been made available (but no
later than thirty (30) days before the beginning of each fiscal year), (A) an
annual budget of the Company, (B) a business plan of the Company, and
(C) financial forecasts for the next fiscal year of the Company, in each case to
the extent and in such manner and form prepared by or for the board of directors
of the Company (the “Board”);

ii. on an annual basis and promptly after it has been made available (but no
later than seventy-five (75) days after the end of each fiscal year), annual
unaudited financial and operating reports of the Company, to the extent and in
such manner and form prepared by or for the Board;

iii. on a quarterly basis and promptly after it has been made available (but in
no event later than forty (40) days after the end of each quarter), unaudited
quarterly financial and operating reports of the Company, to the extent and in
such manner and form prepared by or for the Board;

iv. final drafts of monthly management and operating reports of the Company as
reasonably requested by Purchaser to the extent and in such manner and form
prepared by or for the Company’s chief executive officer and/or provided to the
Board; and

 

7



--------------------------------------------------------------------------------

v. such other financial, management and operating reports and information
reasonably requested by Purchaser, including all such information as required
for customary reporting to the limited partners of Purchaser’s Affiliates and
for tax reporting purposes.

In addition, in the event that the Company is no longer obligated to file an
annual report on Form 10-K or quarterly reports on Form 10-Q with the SEC, the
Company shall also deliver the following to Purchaser (collectively, the
“Private Company Information” and together with the Public Company Information,
the “Company Information”):

vi. as soon as practicable after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter (to the extent practicable), a
consolidated balance sheet of the Company and the Company Subsidiaries as of the
end of such fiscal year and consolidated statements of income and cash flows of
the Company and the Company Subsidiaries for such year, prepared in accordance
with GAAP and setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and followed promptly thereafter
(to the extent it shall be available) with the opinion of the independent
registered public accounting firm selected by the Company’s Audit Committee with
respect to such financial statements; and

vii. in lieu of providing the information required under the foregoing
Section 4(c)vi, as soon as practicable after the end of the first, second and
third quarterly accounting periods in each fiscal year of the Company, and in
any event within forty-five (45) days thereafter (to the extent practicable), an
unaudited consolidated balance sheet of the Company and the Company Subsidiaries
as of the end of each such quarterly period, and unaudited consolidated
statements of income and cash flows of the Company and the Company Subsidiaries
for such period and for the current fiscal year to date, prepared in accordance
with GAAP and setting forth in comparative form the figures for the
corresponding periods of the previous fiscal year, subject to changes resulting
from normal year-end audit adjustments, all in reasonable detail, except that
such financial statements need not contain the notes required by GAAP.

(d) Purchaser, and each Affiliate of Purchaser, receiving Company Information
hereunder shall keep such Company Information confidential and shall not provide
access to such Company Information to any other Person; provided, that Purchaser
may provide access to such Company Information (A) to its agents, employees,
directors, officers, trustees, partners, Affiliates, attorneys, accountants,
advisors, auditors, portfolio management services and investors having an
obligation of confidentiality to Purchaser in the ordinary course of Purchaser’s
business; (B) to prospective transferees or purchasers of any of the Purchased
Shares held by Purchaser; provided, that any such prospective transferee or
purchaser shall have agreed to keep the same confidential in accordance with the
provisions of this Section 4; (C) as required by Law, subpoena, judicial order
or similar legal process; provided, that Purchaser shall notify the Company
prior to disclosure if permitted by Law; (D) in connection with any litigation
related to

 

8



--------------------------------------------------------------------------------

any Transaction Document or other agreement between Purchaser or any of its
Affiliates and the Company or any of its Affiliates or in connection with the
exercise of any right or remedy under any such Transaction Document or
agreement; and (E) as may be required in connection with the examination, audit
or similar investigation of Purchaser or with respect to a request from any
Governmental Body having jurisdiction over Purchaser. The foregoing
confidentiality restriction shall not apply to any Company Information that is
in the public domain, becomes part of the public domain after disclosure to
Purchaser other than due to a breach by Purchaser of this Section 4, was within
Purchaser’s possession or developed by it prior to being furnished with such
information as evidenced by Purchaser’s records, or becomes available to
Purchaser on a non-confidential basis from a source other than the Company.

(e) Terms of the Preferred Shares. Each of the parties hereto acknowledges that
the Preferred Shares shall have the powers, preferences and rights, and be
subject to the qualifications, limitations or restrictions set forth in the
Series J Certificate of Designation.

(f) Registration Rights. The Company and Purchaser hereby acknowledge and agree
that all Conversion Shares issuable to Purchaser shall be deemed “Registrable
Securities” pursuant to the Registration Rights Agreement.

(g) Certain Actions. Promptly following the date hereof, the Company shall take
all actions required to promptly prepare and file any required notice of exempt
offering of securities, including a Form D, with the SEC pursuant to the 1933
Act and/or other comparable form with state securities regulators with respect
to any applicable “blue sky” Laws, in each such case, with respect to the
transactions contemplated hereby.

(h) U.S. Real Property Holding Corporation Status. So long as Purchaser
beneficially owns any Purchased Shares or any shares of Common Stock issued upon
conversion thereof or upon exercise of the Purchased Warrant, the Company shall
not become a U.S. real property holding corporation within the meaning of
Section 897 of the Code.

(i) Preemptive Rights. Promptly following consummation of the transactions
contemplated by this Agreement, the Company shall deliver an Issuance Notice (as
defined in the Certificates of Designation) to the holders of the Company’s
outstanding shares of Series H Preferred Stock, the holders of the Company’s
outstanding shares of Series I Preferred Stock and the holders of the Company’s
outstanding Preferred Shares and each such holder shall thereafter have the
right, in accordance with Section 14 of the Certificates of Designation (as
applicable) to purchase at least a “pro rata share” (as such term is defined in
the applicable Certificate of Designation) of the Purchased Securities (the
“Preemptive Rights Offering”). Purchaser hereby expressly and irrevocably
waives, on its own behalf and on behalf of its Affiliates, any rights pursuant
to the Certificates of Designation to purchase any securities of the Company in
connection with the Preemptive Rights Offering.

(j) Amendments to Certificates of Designation. Contemporaneously with the
execution of this Agreement, Purchaser shall deliver a written consent to the
Company pursuant to which Purchaser consents and agrees to the Series H/J
Certificate of Designation Amendments.

 

9



--------------------------------------------------------------------------------

(k) Consent to Subsequent Offerings. To the extent the consent of Purchaser to
any subsequent offers or sales of Preferred Shares and warrants to purchase
shares of Common Stock would be required pursuant to the terms of any of the
Certificates of Designation, Purchaser hereby agrees to consent to such
offering(s) to the extent (and only to the extent) that such offering(s) meet
all of the following criteria (each, a “Subsequent Offering”):

i. it is consummated on or before April 30, 2014;

ii. it is offered to the holders of the then-outstanding shares of Series H
Preferred Stock, Series I Preferred Stock and Preferred Shares pursuant to
Section 14(a) or Section 14(c) of the Certificates of Designation, as
applicable;

iii. it is not an “Exempt Equity Issuance” as defined in the Certificates of
Designation;

iv. it consists of Preferred Shares and warrant(s) to purchase shares of Common
Stock that have terms equivalent in all material respects to the Preferred
Shares and the Form of Warrant issued pursuant to this Agreement (including,
without limitation, at the ratio established for each Purchased Security);

v. the purchase price results in gross proceeds to the Company in an amount less
than, or equal to, $30,000,000 in the aggregate together with any and all other
such Subsequent Offerings; and

vi. notwithstanding anything herein to the contrary, including without
limitation Section 4(l), Purchaser expressly reserves all of its and its
Affiliates’ rights pursuant to the Certificates of Designation with respect to
any Subsequent Offering, including without limitation any rights offerings
related thereto; provided, however, that for the avoidance of doubt, the term
Subsequent Offering as used herein shall not include the Rights Offering of an
aggregate of 6,000 Preferred Shares and warrants to purchase an aggregate of
15,900,000 shares of Common Stock, as set forth in Section 4(l).

(l) Rights Offering. The Company shall use its commercially reasonable efforts
to conduct a rights offering providing the holders of record of Common Stock as
of the close of business on a designated record date the right to purchase
Preferred Shares and warrants to purchase shares of Common Stock on the terms
set forth in the Form of Warrant at a price equivalent in all material respects
to the price paid by the Purchaser pursuant to this Agreement (including,
without limitation, at the ratio established for each Purchased Security) (the
“Rights Offering”). The Company shall use its commercially reasonable efforts to
file the registration statement in connection with the Rights Offering as soon
as reasonably practicable after the filing of the Company’s annual report on
Form 10-K for the 2013 fiscal year. The Rights Offering shall offer the right to
purchase units of the Company’s securities, which units shall consist of an
aggregate of 6,000 Preferred

 

10



--------------------------------------------------------------------------------

Shares and warrants to purchase an aggregate of 15,900,000 shares of Common
Stock. The foregoing notwithstanding, to the extent that facts and circumstances
related to the Company have changed prior to the commencement of the Rights
Offering such that the Rights Offering would no longer be commercially
reasonable, the Board of Directors of the Company may affirmatively determine
not to proceed with the Rights Offering. To the extent the consent of Purchaser
to the Rights Offering would be required pursuant to the terms of any of the
Certificates of Designation, Purchaser hereby agrees to consent to the Rights
Offering. Purchaser and its Affiliates shall not have, and hereby expressly and
irrevocably waives on its own behalf and on behalf of its Affiliates, any right
to participate in the Rights Offering and further agrees to not exercise any
rights that Purchaser or its Affiliates may receive pursuant to the Rights
Offering.

(m) Amended and Restated Certificate of Incorporation. Not later than July 31,
2014, the Company shall use its best efforts to cause its Certificate of
Incorporation to be amended to increase the number of authorized shares of
Common Stock of the Company to such number as shall be sufficient to permit the
reservation in full of shares of Common Stock underlying all outstanding
Derivative Securities (the “Charter Amendment”). Purchaser shall vote, and cause
its Affiliates to vote, all shares of Capital Stock that are owned (or to the
extent that any such shares are owned in “street name,” beneficially owned) by
Purchaser or its Affiliates at any annual or special meeting of the Company’s
stockholders or will vote for or render consent in writing in favor of the
Charter Amendment.

(n) Qualified Follow-On. The Company hereby agrees that the issuance and sale of
the Purchased Securities pursuant to this Agreement and the other subscription
agreements being entered into on the date hereof shall be deemed to constitute a
Qualified Follow-On (as defined in the Existing Subscription Agreements) and
that the Existing Holders shall have the right to elect to exchange all or any
part of their Preferred Shares for Preferred Shares and warrants to purchase
shares of Common Stock on the terms set forth in the Form of Warrant (at the
ratio established for each Purchased Security).

(o) Purchaser Expenses. The Company shall pay the reasonable and documented
out-of-pocket fees and expenses of Purchaser, including the fees and expenses of
attorneys, accountants and consultants employed by Purchaser to the extent that
such fees and expenses relate to services rendered in conjunction with the
Purchaser’s investment in the Purchased Securities.

5. Indemnification by the Company.

(a) Subject to the limitations and other provisions of this Section 5, the
Company shall save, defend, indemnify and hold harmless Purchaser and its
affiliates and the respective representatives, directors, officers, employees,
members, managers, partners, stockholders, controlling Persons, agents,
representatives, successors and assigns of each of the foregoing from and
against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, judgments, penalties, costs and expenses (including reasonable
out-of-pocket attorneys’ fees, costs and other out-of-pocket expenses incurred
in investigating, preparing or defending the foregoing), asserted against,
incurred,

 

11



--------------------------------------------------------------------------------

sustained or suffered by any of the foregoing as a result of, arising out of or
relating to any breach of any representation, warranty or covenant made by the
Company and contained in this Agreement and the Disclosure Schedule.

(b) Purchaser shall give notice to the Company promptly after Purchaser has
actual knowledge of any claim as to which indemnity may be sought, and to the
extent such claim is a third party claim, shall permit the Company to assume the
defense of any such third party claim or any litigation resulting therefrom;
provided, that counsel for the Company who shall conduct the defense of such
third party claim or any litigation resulting therefrom shall be approved by
Purchaser (such approval shall not unreasonably be withheld conditioned or
delayed), and Purchaser may participate in such defense at its expense (other
than as provided below), and provided further, that the failure of Purchaser to
give notice as provided herein shall not relieve the Company of its obligations
under this Agreement, except to the extent that the Company is actually and
materially prejudiced thereby. Purchaser, at the Company’s cost and expense,
shall furnish such information regarding itself or the claim in question as the
Company may reasonably request and as shall be reasonably required in connection
with the defense of any such third party claim and/or litigation resulting
therefrom. Purchaser shall have the right to retain its own counsel, with the
fees and expenses to be paid by the Company, if (i) the Company fails to
prosecute the applicable third party claim or litigation resulting therefrom in
a prompt and timely fashion and/or (ii) representation of Purchaser by the
counsel retained by the Company would be inappropriate due to actual or
potential differing interests between Purchaser and any other party represented
by such counsel in such proceeding; provided, that in no event shall the Company
be required to pay the fees and expenses of more than one such separate counsel
(other than foreign counsel) for Purchaser. Notwithstanding anything in this
Section 5(b) to the contrary, neither the Company nor Purchaser shall, without
the prior written consent of the other party, settle or compromise any third
party claim as to which indemnity may be sought or permit a default or consent
to entry of any judgment unless the claimant (or claimants) and such party
provide to such other party an unqualified release from all liability in respect
of such third party claim; provided, that the prior written consent of Purchaser
shall be required for the Company to take any of such actions if the taking of
such actions could or could reasonably be expected to reduce or limit the rights
or indemnification recoveries available to, or otherwise increase the liability
of or losses to, either Purchaser, its affiliates and their respective
representatives, directors, officers, employees, members, managers, partners,
stockholders, controlling Persons, agents, representatives, successors and
assigns. If the Company makes any payment on any claim, the Company shall be
subrogated, to the extent of such payment, to all rights and remedies of
Purchaser to any insurance benefits or other claims of Purchaser with respect to
such claim.

(c) Survival. The representations and warranties set forth in Sections 2(a)
(Organization), 2(b) (Power), 2(c)i (Authorization), 2(d) (Capital) and 2(f)
(Capitalization) shall survive the Closing for the maximum period permitted by
applicable Law, and all other representations and warranties of the parties set
forth in this Agreement and the other Transaction Documents shall terminate upon
the Closing and thereafter shall be of no further force or effect. Following the
expiration of the periods set forth above with respect to any particular
representation or warranty, no party hereto

 

12



--------------------------------------------------------------------------------

shall have any further liability with respect to such representation or
warranty. Except as set forth herein, all of the covenants, agreements and
obligations of the parties hereto shall survive the Closing indefinitely (or if
indefinite survival is not permitted by Law, then for the maximum period
permitted by applicable Law). A claim for indemnification related to a breach of
any of the representations and warranties becomes barred if not filed or noticed
during the survival period; and the parties hereto intend to shorten (in the
case of limited survival provisions) the applicable statute of limitations.
Notwithstanding anything herein to contrary, any claim for indemnification that
is asserted by written notice within the survival period shall survive until
resolved pursuant to a final non-appealable judicial determination or a written
agreement between the Company and Purchaser.

6. General Provisions.

(a) Definitions. As used herein, the following terms shall have the following
meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Affiliate” shall mean any Person which directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such Person or entity; provided, that for purposes of the definition of
“Affiliate,” Purchaser shall not be deemed an “Affiliate” of the Company.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York or Florida are authorized by Law to be closed;
provided, that with respect to any notice period that is shorter than ten
(10) Business Days and includes a Friday, such period shall be extended for one
(1) additional Business Day.

“Bylaws” shall mean, when used with respect to a specified Person, the bylaws of
a Person, as the same may be amended from time to time.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
shares of beneficial interest, interests, participations, rights in or other
equivalents (however designated and whether voting or non-voting) of such
Person’s capital stock or any form of membership, ownership or participation
interests, as applicable, including partnership interests, whether now
outstanding or hereafter issued and any and all securities, debt instruments,
rights, warrants or options exercisable or exchangeable for or convertible into
such capital stock.

“Certificates of Designation” shall mean, collectively, the Series H Certificate
of Designation, the Series I Certificate of Designation and the Series J
Certificate of Designation.

 

13



--------------------------------------------------------------------------------

“Certificate of Incorporation” shall mean, when used with respect to a specified
Person, the articles or certificate of incorporation or other applicable
organizational document of such Person, including any certificate of
designation, as currently in effect.

“Charter Amendment” shall have the meaning set forth in Section 4(m).

“Closing” shall have the meaning set forth in Section 1(a).

“Common Stock” shall have the meaning set forth in the recitals.

“Company” shall have the meaning set forth in the preamble.

“Company Information” shall have the meaning set forth in Section 4(c).

“Company Subsidiary” shall mean any Subsidiary of the Company.

“Contract” shall mean any legally binding contract, agreement, mortgage, deed of
trust, bond, loan, indenture, lease, license, note, option, warrant, right,
instrument, commitment or other similar document, arrangement or agreement,
whether written or oral, together with all amendments, modifications and/or
supplements thereof.

“Conversion Shares” shall have the meaning set forth in Section 2(c)i.

“Derivative Securities” shall have the meaning set forth in Section 2(f).

“Existing Holders” shall have the meaning set forth in the recitals.

“Existing Subscription Agreements” shall have the meaning set forth in the
recitals.

“Form of Warrant” shall have the meaning set forth in the recitals.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Body” shall mean any government or governmental or
quasi-governmental authority including, without limitation, any federal, state,
territorial, county, municipal or other governmental or quasi-governmental
agency, board, branch, bureau, commission, court, arbitral body (public or
private), department or other instrumentality or political unit or subdivision,
whether located in the United States or abroad.

“Law” shall mean any treaty, statute, ordinance, code, rule, regulation, Order
or other legal requirement enacted, adopted, promulgated, applied or followed by
any Governmental Body.

 

14



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, Lien (statutory or otherwise), security
interest, hypothecation, conditional sale agreement, encumbrance or similar
restriction or agreement.

“Material Adverse Effect” shall mean any event, change, effect, condition or
contingency that has a material adverse effect on the business, assets,
liabilities (including contingent liabilities), results of operations or
financial condition of the Company and the Company Subsidiaries, taken as a
whole, other than to the extent resulting from: (i) changes in general business
or economic conditions affecting the industry generally in which the Company and
the Company Subsidiaries operate, (ii) changes in national or international
political or social conditions, including the engagement by the United States of
America in hostilities, whether or not pursuant to a declaration of a national
emergency or war, or any escalation thereof, or the occurrence of any military
or terrorist attack upon the Unites States of America or any of its territories,
possessions or diplomatic or consular offices or upon any military installation,
equipment or personnel of the United States of America, (iii) changes generally
affecting financial, banking or securities markets (including any disruption
thereof and any decline in the price of any security or any market index),
(iv) changes in GAAP, or (v) changes in applicable Laws (including any changes
in interpretations thereof), in each case in the foregoing clauses (i) through
(v), inclusive, which do not disproportionately affect the Company or the
Company Subsidiaries as compared to other similarly situated participants in the
industry in which the Company and the Company Subsidiaries operate.

“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment, mediation or arbitration award (whether temporary, preliminary or
permanent).

“Permits” shall mean any approvals, authorizations, licenses, permits, consents
or certificates by or of any Governmental Body.

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, group, joint stock company, Governmental Body or other entity.

“Preferred Shares” shall have the meaning set forth in the recitals.

“Private Company Information” shall have the meaning set forth in Section 4(c).

“Purchase Price” shall have the meaning set forth in the recitals.

“Purchased Securities” shall have the meaning set forth in the recitals.

“Purchased Shares” shall have the meaning set forth in the recitals.

“Purchased Warrant” shall have the meaning set forth in the recitals.

 

15



--------------------------------------------------------------------------------

“Purchasers” shall have the meaning set forth in the preamble.

“Registration Rights Agreement” shall mean that certain Amended and Restated
Registration Rights Agreement, dated as of September 25, 2012, by and among the
Company, RW LSG Holdings LLC, RW LSG Management Holdings LLC, Portman Limited,
Cleantech Europe II (A) LP, and Cleantech Europe II (B) LP.

“Rights Offering” shall have the meaning set forth in Section 4(l).

“SEC” shall mean the Securities and Exchange Commission.

“Series H Certificate of Designation” shall mean the Amended and Restated
Certificate of Designation governing the Series H Preferred Stock.

“Series H Preferred Stock” shall mean the Company’s Series H Convertible
Preferred Stock.

“Series H/J Certificate of Designation Amendments” shall mean the amendments
effected pursuant to the form of Amended and Restated Series H Certificate of
Designation attached hereto as Exhibit D and the form of Amended and Restated
Series J Certificate of Designation attached hereto as Exhibit E.

“Series I Certificate of Designation” shall mean the Amended and Restated
Certificate of Designation governing the Series I Preferred Stock.

“Series I Preferred Stock” shall mean the Company’s Series I Convertible
Preferred Stock.

“Series J Certificate of Designation” shall mean have the meaning set forth in
the recitals.

“Subsequent Offering” shall have the meaning set forth in Section 4(k).

“Subsidiary” shall mean (i) as to any Person, any other Person more than 50% of
the shares of the voting stock, voting interests, membership interests or
partnership interests of which are owned or controlled, or the ability to select
or elect more than 50% of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries and/or (ii) any Person with
respect to which the Company or a Company Subsidiary is a general partner or
managing member.

“Transaction Documents” shall mean this Agreement, the schedules and exhibits
hereto, the Series J Certificate of Designation, the Purchased Warrant, the
certificates evidencing the Purchased Shares and any certificate or other
document required to be delivered by or on behalf of the Company or any
Purchaser pursuant to this Agreement or in connection with the transactions
contemplated by this Agreement.

 

16



--------------------------------------------------------------------------------

(b) Choice of Law. The Laws of the State of New York without reference to any
conflict of Laws provisions thereof that would result in the application of the
Law of a different jurisdiction, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Purchaser. No
delay or failure of Purchaser in exercising any right, power or remedy hereunder
shall affect or operate as a waiver thereof, nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power or remedy preclude any further exercise thereof or of any other
right, power or remedy. The rights and remedies hereunder of Purchaser are
cumulative and not exclusive of any rights or remedies which it would otherwise
have. Any waiver, permit, consent or approval of any kind or character on the
part of Purchaser of any breach or default under this Agreement or any such
waiver of any provision or condition of this Agreement must be in writing by
Purchaser and shall be effective only to the extent in such writing specifically
set forth.

(d) Counterparts. This Agreement may be executed in counterparts (including via
facsimile or e-mail in .pdf format), each of which shall be an original and all
of which shall constitute a single agreement.

(e) Effectiveness. It is understood that this Agreement is not effective and
binding upon any of the parties hereto until executed and delivered by each of
the parties hereto.

(f) Headings. The headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(g) Benefit of Agreement, Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company and Purchaser and their respective
successors and assigns, heirs, executors and personal representative, as
applicable, except that the Company shall not have the right to assign any of
its rights under this Agreement without the prior written consent of Purchaser.
Notwithstanding the foregoing, the rights of Purchaser set forth herein shall
inure to the benefit of Purchaser and its transferees. This Agreement is made
solely for the benefit of the parties hereto and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Section 5 or as set forth above, and
no other Person shall have any rights, interest or claims hereunder or otherwise
be entitled to any benefits under or on account of this Agreement as a
third-party beneficiary or otherwise.

(h) Notices. Any and all notices or other communications required or permitted
to be delivered hereunder shall be deemed properly delivered if (i) delivered
personally, (ii) mailed by first class, registered or certified mail, return
receipt requested, postage prepaid, (iii) sent by next day or overnight mail or
delivery or (iv) sent by

 

17



--------------------------------------------------------------------------------

electronic mail, facsimile transmission or other electronic means of
transmitting written documents (with a follow up copy under (iii) above), to the
parties as set forth below:

If to the Company:

Lighting Science Group Corporation

1227 South Patrick Drive

Building 2A

Satellite Beach, FL 32937

Attention: Tom Shields, Chief Financial Officer

Tel: (321) 779-5537

Fax: (321) 779-5521

Email: Tom.Shields@lsgc.com

With a copy (which shall not constitute notice or constructive notice) to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Attention: Greg R. Samuel, Esq.

Tel: (214) 651-5645

Fax: (214) 200-0577

Email: greg.samuel@haynesboone.com

If to Purchaser:

c/o Riverwood Capital Management L.P.

70 Willow Road, Suite 100

Menlo Park, CA 94025

Attention: Jeffrey T. Parks

Tel: (650) 618-7300

Fax: (650) 618-7114

Email: jeff@rwcm.com

With a copy (which shall not constitute notice or constructive notice) to:

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: Kirsten Jensen

Tel: (650) 251-5000

Fax: (650) 251-5002

Email: kjensen@stblaw.com

Either party may change the name and address of the designee to whom notice
shall be sent by giving written notice of such change to the other party.

 

18



--------------------------------------------------------------------------------

(i) Entire Agreement. This Agreement, the Transaction Documents and all Exhibits
and Schedules attached here or thereto constitute the entire agreement and
understanding between the Company and Purchaser and the final expression thereof
and supersede any and all prior agreements and understandings, written or oral,
formal or informal, between the Company and Purchaser relating to the subject
matter hereof and thereof.

(j) Venue. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any state or federal court located within New York,
New York in connection with any matter based upon or arising out of this
Agreement or the transactions contemplated hereby, agrees that process may be
served upon them in any manner authorized by the Laws of the State of New York
for such Persons and waives and covenants not to assert or plead any objection
which they might otherwise have to such jurisdiction, venue and process. Each
party hereto hereby agrees not to commence any legal proceedings relating to or
arising out of this Agreement or the transactions contemplated hereby in any
jurisdiction or courts other than as provided herein.

(k) WAIVER OF JURY TRIAL. PURCHASER AND THE COMPANY HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF PURCHASER OR THE COMPANY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(l) Rules of Construction. Words such as “herein,” “hereunder,” “hereof” and the
like shall be deemed to refer to this Agreement as a whole and not to any
particular document or Article, Section or other portion in which such words
appear. If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Any reference to any federal, state, local or foreign statute, Law or
other legal regulation shall be deemed to also to refer to all rules and
regulations promulgated thereunder. References herein to “$” shall be references
to United States Dollars. The words “include” and “including” shall be deemed to
mean “include, without limitation,” and “including, without limitation”.

(m) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
and the other Transaction Documents be consummated as originally contemplated to
the greatest extent possible.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Thomas C. Shields

  Name: Thomas C. Shields   Title: Chief Financial Officer

 

Signature Page to Series J Subscription Agreement



--------------------------------------------------------------------------------

PURCHASER: RW LSG HOLDINGS LLC

By: Riverwood Capital Management L.P.,

its Managing Member

By: Riverwood Capital Management Ltd.,

its General Partner

By: Riverwood Capital GP Ltd.,

its General Partner

By:  

/s/ Thomas J. Smach

  Name: Thomas J. Smach   Title: Director

 

Signature Page to Series J Subscription Agreement